Bell, Chief Judge.
Tried for murder, defendant was convicted of voluntary manslaughter. Held:
1. The evidence is sufficient to authorize the verdict.
2. At the time of trial, May 30,1973, the law in effect at the pre-sentence hearing provided that the prosecuting attorney make the opening argument and the defendant make the concluding argument. Former Code Ann. § 27-2534. Here, following the jury’s verdict of guilty, the district attorney advised the trial judge that he had no additional evidence to offer as to sentence, but indicated that he did have argument. The defense counsel then stated that he also had no evidence and immediately commenced to argue on the sentence, although the prosecution was statutorily obligated to make the opening. The trial judge permitted the state to argue and then offered defendant rebuttal argument, which was apparently declined as the record fails to show that a concluding argument was made. This afforded defendant the opportunity both to open and to close, to which he was not entitled. In any event, the error if any was self-induced by defendant and cannot be a ground for reversal. Bennett v. Bennett, 210 Ga. 721 (82 SE2d 653).

Judgment affirmed.


Webb and Marshall, JJ., concur.

7. Henry Bracker, David S. Bracker, for appellant.
Andrew J. Ryan, Jr., District Attorney, Michael K. Gardner, Assistant District Attorney, for appellee.